DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Status
This Office Action is in response to communications filed on 1/13/2022. Claims 1-2, 4-5, 7-20. No new claims were added. No claims were deleted. Therefore, claims 1-20 are pending for examination.
 
Title 35, U.S. Code
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   

Claim Rejections - 35 USC § 103
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taner (U.S. Patent Application Pub. 2012/0188374) in view of Tao et al. (U.S. Patent Application Pub. 2019/0202476) further in view of Scofield et al. (U.S. Patent Application Pub 2017/0076598) and still further in view of Matei (U.S. Patent Application Pub. 2017/0101102).

Regarding claim 1 (Currently Amended), Taner teaches a system (Figs 1-3) for notifying a driver or user of a [[first]] passing vehicle of obstacles discouraging passing of a leading vehicle in front of the [[first]] passing vehicle (¶016), the system comprising:

leading (¶016; determining with a position/GPS sensor, an actual geodetic position of an automobile, which is then matched to map data for determining road on which automobile is located.. information showing course of road further ahead of automobile can be obtained based on the map data of the navigation system.) that discourage passing of a leading vehicle by a [[first]] passing vehicle based on map data (¶016; predictive road data can then be evaluated in relation to possible passing maneuvers, in particular if a passing maneuver should be discouraged),
determine whether the passing of the leading vehicle by the passing vehicle is safe based on the obstacle data including the road features (¶016; sensor oriented in the driving direction) may be unable to see oncoming vehicles in a right-hand curve.  The predictive road data may also indicate when the automobile approaches an intersection which would allow other vehicles to enter the lane used for the passing maneuver.  If such situation is identified, then a recommendation not to pass is outputted, whereby additionally information about the underlying reasons may be added), and
provide a notification to the driver or user of the [[first]] passing vehicle that indicates a remaining time until a time when the passing of the leading vehicle by the passing vehicle is safe (¶016; warning may be provided to the driver as a recommendation when oncoming road users cannot be detected by the camera due to a windy course of the road, and/or when an intersection is located at a predetermined distance range which may depend on the actual speed of the automobile, in particular without evaluating camera data… also, …driver may be informed when  passing maneuver may be more safety performed).

Taner does not expressly teach: determine obstacle data ahead of the leading vehicle that discourage passing of the leading vehicle by the [[first]] passing vehicle based on proximity data. Tao from an analogous art teaches an electronic control unit (ECU) of a [[first]] passing vehicle configured to receive proximity data and the image data from a leading vehicle (¶103, Figs 2-3; a terminal device in vehicle 12, and the terminal device may be a mobile phone, a trip computer, an OBU etc.), 
determine obstacle data based on the proximity data, the obstacle data identifying a presence of obstacles ahead of the leading vehicle (¶101; determines position information of obstacle, lane obstacle located including longitude, latitude and altitude of obstacle, size, type, time and description information of obstacle) providing additional information on the passing of the leading vehicle by the [[first]] passing vehicle (¶124; warns leading vehicle 12 of risk of collision in target lane after lane change; Examiner interprets lane change as inferring a passing vehicle), and 
provide a notification to the driver or user of the [[first]] passing vehicle when the obstacle data indicates the presence of obstacles ahead of the leading vehicle (¶101; when detection device of [[first]] passing vehicle detects presence of obstacle 13 in front lane of [[first]] passing vehicle 11, which transmits information of obstacle detected by detection device to second vehicle, also ¶124; on board unit performs obstacle warning issuing an early warning to warn the second vehicle 12 of a risk of collision in the target lane after the lane change) and
determine obstacle data ahead of the second vehicle that discourage passing of the second vehicle by the first vehicle based on proximity data (Tao; ¶119, Figs 2-3, 6-7, ; on board unit of second vehicle 12 determines obstacle 13 in the same lane or adjacent lane, according to the information of the obstacle 13, i.e., position information of obstacle 13, and vehicle information vehicle 12… lane/driving direction of vehicle 12, …calculates distance of second vehicle 12 with respect to obstacle 13 in real time.. when distance between second vehicle 12 and obstacle 13 is within preset range, on board unit of second vehicle 12 performs obstacle warning, where preset range is required to ensure that second vehicle 12 has sufficient time to take measures to avoid a collision with obstacle).
passing vehicle that indicates a remaining time until a time when the passing of the leading vehicle by the passing vehicle is safe. Scoffield from the same field of endeavor teaches techniques for the determination of the status of a causeway 102, such as traffic conditions of various lanes of a road, based upon a collection of information about the lanes 104 of the causeway 102 from respective vehicles 108 traveling on the causeway 102.  For example, a discrepancy arising in a particular lane 104 of the causeway 102 as compared with the other lanes 104 of the causeway 102 may indicate the presence of an obstruction, such as traffic, a vehicular accident, or a pothole, which may otherwise be difficult to differentiate from a generalized traffic condition such as volume-induced congestion.  Such indications may enable a determination of whether to advise the driver to transfer to a different lane 104, to maintain the present lane 104, or to detour to a different causeway 102 altogether (¶028). Scoffield teaches a proximity sensor configured to detect proximity data in front of a second vehicle (¶048, Fig 9, proximity sensor 902);
an electronic control unit (ECU) of a first vehicle (Scoffield; ¶048, Fig 9; lane 104 of causeway 102 occupied by vehicle 106 of driver 108 is detected according to a proximity sensor 902 of the vehicle 106 that includes a variety of techniques, such as visual evaluation of camera data; ranging data gathered by sonar, radar, and/or lidar detection; and/or electronic communication with other vehicles 106 operating on the causeway 104.  In this example scenario 900, the vehicle 106 is equipped with a proximity sensor 902 that detects a proximity of the vehicle 106 with respect to other vehicles 106 operating on the causeway 102, such as a distance 904 between the vehicle 106 and another vehicle 106 that is ahead of and/or behind the vehicle 106 of the driver 108; the relative speeds of the vehicles 106 ahead of and/or behind the driver 108;) configured to:

Therefore at the time of filing the invention it would’ve been obvious to one of ordinary skill in the art to conceptually combine the systems of Taner, Tao and Scoffield and their techniques for determining and presenting to a user, a status of the lanes ahead of a group of vehicles including when trailing vehicles should stay put in the same lane relevant to a vehicle in front thereof, for the purpose of reducing a travel time (Scoffield; ¶063).
Taner, Tao and Scoffield are all silent on provide a notification to the driver or user of the [[first]] passing vehicle that indicates a remaining time until a time when the passing of the leading vehicle by the passing vehicle is safe. Matei from an analogous art teaches a vehicle safety system and the concept of providing a notification to the driver or user of the [[first]] passing vehicle that indicates a remaining time until a time when the passing of the leading vehicle by the passing vehicle is safe. (¶081; controller includes condition check unit 18 to verify if all conditions are met for the overtaking process to be made safely. If 5 m safe zone is present and overtaking time is less than meeting time with incoming vehicle and remaining distance between overtaking vehicle and incoming one is greater than 0 m, then a green light allowing overtaking (20) can be shown to driver, else a warning light will be shown (19)). Therefore at the time of filing the invention it would’ve been obvious to one of ordinary skill in the art to conceptually combine the systems of Taner, Tao, Scoffield and Matei and their techniques for determining and presenting to a user, a status of the lanes ahead of a group of vehicles including when trailing vehicles should stay put in the same lane relevant to a vehicle in front thereof, for the overtaking process to be made safely (Matei; ¶081).
a display screen or an audible alert provided by a speaker of the first vehicle (¶103; terminal device in vehicle 12 may be a mobile phone, a trip computer, an OBU etc., also see ¶149; second vehicle 12 may also transmit the vehicle information of the second vehicle 12 to the traffic control unit 14…  traffic control unit 14 transmits obstacle warning information to directional display screen/Light Emitting Diode (LED) display screen, on the road side, where the directional display screen may display the obstacle warning information to cause the second vehicle 12 passing the directional display screen to observe the obstacle warning, or traffic control unit 14 transmits an audio signal for obstacle warning to directional sound horn on road side, where directional sound horn may directionally play audio signal to second vehicle 12).  The motivation would have been to presenting a status of the lanes ahead to the user.
  
Regarding claim 3, Taner, Tao, Scoffield and Matei in combination, teach the system of claim 1, and Scoffield further teaches wherein the obstacle data includes at least one of a third vehicle (¶028; a discrepancy arising in a particular lane 104 of the causeway 102 as compared with the other lanes 104 of the causeway 102 may indicate the presence of an obstruction, such as traffic, a vehicular accident) or an object attached to the third vehicle).  The motivation is the same as claim 1.

Regarding claim 4 (Currently Amended),  Taner, Tao, Scoffield and Matei in combination, teach the system of claim 1, and Taner further teaches wherein the road features ahead of the leading vehicle that discourage the passing of the leading vehicle by the [[first]] passing vehicle include a curved portion of a roadway that reduces visibility of 

Regarding claim 5 (Currently Amended), Taner, Tao, Scoffield and Matei in combination, teach the system of claim 1 and Taner further teaches wherein the map data includes a plurality of geographic regions associated with respective road features where passing is discouraged, and wherein the ECU of the passing vehicle is further configured to determine the obstacle data by determining whether a location of the [[first]] passing vehicle is within a geographic region associated with a road feature where passing is discouraged (¶016; determining with a position/GPS sensor… actual geodetic position of automobile, which is then matched to map data for determining road on which automobile is located. information showing course of road further ahead of automobile can be obtained based on the map data of the navigation system… predictive road data may indicate when approaching a right-hand curve and/or an intersection which would allow other vehicles to enter lane used for passing...  when situation is identified, a recommendation not to pass is outputted).

Regarding claim 6, Taner, Tao, Scoffield and Matei in combination, teach the system of claim 4, and Taner further teaches wherein the road features further include an intersection or a road curve (¶016; sensor oriented in the driving direction) may be unable to see oncoming vehicles in a right-hand curve.  The predictive road data may also indicate when the automobile approaches an intersection which would allow other vehicles to enter the lane used for the passing maneuver).

passing vehicle and the leading vehicle (¶090, Fig 1; road side unit 17 which may specifically be a camera… Examiner notes: i.e., camera for spatial data capture), and 
wherein the ECU of a [[first]] passing vehicle is further configured to receive the supplemental spatial data from a transceiver of the supplemental imaging device, and further determine  obstacle data based on the supplemental spatial data (¶090; a vehicle entering an intersection may transmit its vehicle information to traffic control unit 14, and the traffic control unit 14 may detect illegal vehicle according to vehicle information and/ or traffic control unit 14 may detect illegal vehicle via road side unit 17 which may specifically be a camera… for example, vehicle 19 is an illegal vehicle, i.e., the IV, and the vehicle 19 is running a red light, so that when vehicle 20 (HV) enters intersection, traffic control unit 14 transmits information of illegal vehicle, to the vehicle 20, so that the vehicle 20 avoids a collision with the illegal vehicle (Examiner interprets information of illegal vehicle as obstacle data).  Therefore it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Taner with Tao’s system and alternate embodiment directly above, for the purpose of avoiding collision with obstacles/object/vehicles ahead.

Regarding claim 8 (Currently Amended), Taner, Tao, Scoffield and Matei in combination, teach the system of claim 1, and Scoffield further teaches in concept wherein the obstacles in proximity of a leading vehicle include a third vehicle (¶048, Fig 9; vehicle 106 equipped with proximity sensor 902 that detects proximity of vehicle 106 with respect to other vehicles 
wherein the obstacle data includes a relative location and a travelling speed of the third vehicle (¶048, Fig 9; detects relative speeds of vehicles 106 ahead of and/or behind the driver 108); and
254819-1321-386715269-43700wherein the ECU of a vehicle is configured to determine the relative location and the travelling speed of the third vehicle based on the proximity data from another vehicle. (¶048, Fig 9 scenarios 700 & 900; proximity sensor 902 of vehicle 106 includes variety of techniques, such as visual evaluation of camera data; ranging data gathered by sonar, radar, and/or lidar detection; and/or electronic communication with other vehicles 106 operating on the causeway 104). Therefore, at the time of filing the invention it would’ve been obvious to one of ordinary skill in the art to combine Taner, Tao system with the concepts and techniques for determining the status of the lanes ahead a group of three or more vehicles, as taught by Scoffield, for the purpose of providing a lane condition report (Scoffield ¶048).

Regarding claim 9 (Currently Amended), Taner, Tao, Scoffield and Matei in combination, teach the system of claim 8, and Scoffield further teaches in one embodiment the concept wherein the ECU of a vehicle is further configured to determine a safe time to pass a second vehicle and provide a timing notification to the driver or user of the [[first]] passing vehicle of when to pass the leading vehicle based on the determined safe time to pass the  leading vehicle. (¶068; device 202 aboard vehicle 106 may determine suggestion window within which the vehicle 106 is safely transferable to an advantageous lane 416, and present lane change suggestion 208 of advantageous lane 416 to driver 108 only within suggestion window). 
Scoffield in the embodiment above is silent on the safe time being determined based on the relative location and the travelling speed of a third vehicle. However, Scoffield in alternate Examiner: any nearby vehicle is also obstacle data) including a relative location and a travelling speed of other vehicles nearby (¶048, Fig 9; detects relative speeds of vehicles 106 ahead of and/or behind the driver 108, and adjacent thereto driver 108) and that vehicles 106 are equipped with a proximity sensor 902 that detects a proximity of vehicles106 with respect to other vehicles 106 operating on the causeway 
102, such as a distance 904 between the vehicle 106 and another vehicle 106 that is ahead of and/or behind the vehicle 106 of the driver 108; the relative speeds of the vehicles 106 ahead of and/or behind the driver 108; and detect information about other vehicles 106 in other lanes 104 of the causeway 102, such as the relative or absolute speeds of vehicles 106 in adjacent lanes 104, and/or whether or not such vehicles 106 are passing 906 and/or are being passed by the vehicle 106 of a specific driver 108 (¶048, Fig 9). A person of ordinary skill in the art, upon
reading the reference, would also have recognized the desirability of improved methods for the suggestion window/safe time being determined based on the relative location and the travelling speed of surrounding vehicles. One of ordinary skill in the art would have had good reason for the suggestion window/safe time being determined based on the relative location and the travelling speed of surrounding vehicles simply to enhance system safety with safer navigation amongst all the vehicles. It would require no more than "ordinary skill and common sense," for the suggestion window/safe time being determined based on the relative location and the travelling speed of surrounding vehicles. Thus, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try the suggestion window/safe time being determined based on the relative location and the travelling speed of surrounding vehicles, as a
person with ordinary skill has good reason to pursue known options within his or her technical grasp.


Claims 11-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taner (US 20120188374) in view of Tao et al, (Tao; US 20190202476) further in view of Scofield et al., (Scofield; US 20170076598) still further in view of Matei (U.S. Patent Application Pub. 2017/0101102) and even still further in view of Nowakowski et al.  (U.S. Patent Application Pub. 2020/0164799) and still even further in view of Rakshit et al (U.S. Patent Application Pub. 2020/0164881).

Regarding claim 11 (Currently Amended), Taner teaches a system (Figs 1-3) for notifying a driver or user of a [[first]] passing vehicle of obstacles discouraging passing of a leading vehicle in front of the [[first]] passing vehicle (¶016), the system comprising:

determine obstacle data including road features ahead of the leading (¶016; determining with a position/GPS sensor, an actual geodetic position of an automobile, which is then matched to map data for determining road on which automobile is located.. information showing course of road further ahead of automobile can be obtained based on the map data of the navigation system.) that discourage the passing of a  leading vehicle by the [[first]] passing vehicle based on map data (¶016; predictive road data can then be evaluated in relation to possible passing maneuvers, in particular if a passing maneuver should be discouraged),
determine whether the passing of the leading vehicle is safe based on the obstacle data including the road features (¶016; sensor oriented in the driving direction) may be unable to see oncoming vehicles in a right-hand curve.  The predictive road data may also indicate when the automobile approaches an intersection which would allow other vehicles to enter the lane used for the passing maneuver.  If such situation is identified, then a 
provide a notification to the driver or user of the first vehicle that indicates whether passing the second vehicle is safe (¶016; warning may be provided to the driver as a recommendation when oncoming road users cannot be detected by the camera due to a windy course of the road, and/or when an intersection is located at a predetermined distance range which may depend on the actual speed of the automobile, in particular without evaluating camera data… also, …driver may be informed when  passing maneuver may be more safety performed).

Taner does not expressly teach: determine obstacle data ahead of the leading vehicle that discourage passing of the leading vehicle by the [[first]] passing vehicle based on proximity data. Tao from an analogous art teaches an electronic control unit (ECU) of a  [[first]] passing vehicle configured to receive proximity data and the image data from a transceiver of a leading vehicle (¶103, Figs 2-3; a terminal device in vehicle 12, and the terminal device may be a mobile phone, a trip computer, an OBU etc.), 
determine obstacle data based on the proximity data, the obstacle data identifying a presence of obstacles ahead of the leading vehicle (¶101; determines position information of obstacle, lane obstacle located including longitude, latitude and altitude of obstacle, size, type, time and description information of obstacle) providing additional information on the passing of the leading vehicle by the  [[first]] passing vehicle (¶124; warns second vehicle 12 of risk of collision in target lane after lane change; Examiner interprets lane change as equivalent to passing vehicle), and 
provide a notification to the driver or user of the  [[first]] passing vehicle when the obstacle data indicates the presence of obstacles ahead of the leading vehicle (¶101; when detection device of [[first]] passing vehicle detects presence of obstacle 13 in front lane of  passing vehicle, which transmits information of the obstacle detected by the detection device to the leading vehicle, also ¶124; on board unit performs obstacle warning issuing an early warning to warn the 
determine obstacle data ahead of the second vehicle that discourage passing of the second vehicle by the first vehicle based on proximity data (Tao; ¶119, Figs 2-3, 6-7, ; on board unit of second vehicle 12 determines obstacle 13 in the same lane or adjacent lane, according to the information of the obstacle 13, i.e., position information of obstacle 13, and vehicle information vehicle 12… lane/driving direction of vehicle 12, …calculates distance of second vehicle 12 with respect to obstacle 13 in real time.. when distance between second vehicle 12 and obstacle 13 is within preset range, on board unit of second vehicle 12 performs obstacle warning, where preset range is required to ensure that second vehicle 12 has sufficient time to take measures to avoid a collision with obstacle).
Taner and Tao, both are silent on a proximity sensor configured to detect proximity data. and provide a notification to the driver or user of the [[first]] passing vehicle that indicates a remaining time until a time when the passing of the leading vehicle by the passing vehicle is safe. Scoffield from the same field of endeavor teaches techniques for the determination of the status of a causeway 102, such as traffic conditions of various lanes of a road, based upon a collection of information about the lanes 104 of the causeway 102 from respective vehicles 108 traveling on the causeway 102.  For example, a discrepancy arising in a particular lane 104 of the causeway 102 as compared with the other lanes 104 of the causeway 102 may indicate the presence of an obstruction, such as traffic, a vehicular accident, or a pothole, which may otherwise be difficult to differentiate from a generalized traffic condition such as volume-induced congestion.  Such indications may enable a determination of whether to advise the driver to transfer to a different lane 104, to maintain the present lane 104, or to 
an electronic control unit (ECU) of a/the first vehicle (Scoffield; ¶048, Fig 9; lane 104 of causeway 102 occupied by vehicle 106 of driver 108 is detected according to a proximity sensor 902 of the vehicle 106 that includes a variety of techniques, such as visual evaluation of camera data; ranging data gathered by sonar, radar, and/or lidar detection; and/or electronic communication with other vehicles 106 operating on the causeway 104.  In this example scenario 900, the vehicle 106 is equipped with a proximity sensor 902 that detects a proximity of the vehicle 106 with respect to other vehicles 106 operating on the causeway 102, such as a distance 904 between the vehicle 106 and another vehicle 106 that is ahead of and/or behind the vehicle 106 of the driver 108; the relative speeds of the vehicles 106 ahead of and/or behind the driver 108;) configured to:
receive the proximity data from a transceiver of the second vehicle (¶048); device 202 may transmit 908 the information detected by the proximity sensor 902 to a travel service 912, e.g., as a lane condition report 910 indicating the conditions of the respective lanes 104 of the causeway 102, optionally including information about other (e.g., adjacent) lanes 104 of the causeway 102 and/or vehicles 106 utilizing such lanes 104).
Therefore at the time of filing the invention it would’ve been obvious to one of ordinary skill in the art to conceptually combine the systems of Taner, Tao and Scoffield and their techniques for determining and presenting to a user, a status of the lanes ahead of a group of vehicles including when trailing vehicles should stay put in the same lane relevant to a vehicle in front thereof, for the purpose of reducing a travel time (Scoffield; ¶063).
Taner, Tao and Scoffield are all silent on provide a notification to the driver or user of the [[first]] passing vehicle that indicates a remaining time until a time when the passing of leading vehicle by the passing vehicle is safe. Matei from an analogous art teaches a vehicle safety system and the concept of providing a notification to the driver or user of the [[first]] passing vehicle that indicates a remaining time until a time when the passing of the leading vehicle by the passing vehicle is safe. (¶081; controller includes condition check unit 18 to verify if all conditions are met for the overtaking process to be made safely. If 5 m safe zone is present and overtaking time is less than meeting time with incoming vehicle and remaining distance between overtaking vehicle and incoming one is greater than 0 m, then a green light allowing overtaking (20) can be shown to driver, else a warning light will be shown (19)). Therefore at the time of filing the invention it would’ve been obvious to one of ordinary skill in the art to conceptually combine the systems of Taner, Tao, Scoffield and Matei and their techniques for determining and presenting to a user, a status of the lanes ahead of a group of vehicles including when trailing vehicles should stay put in the same lane relevant to a vehicle in front thereof, for the overtaking process to be made safely (Matei; ¶081).
Taner, Tao, Scoffield and Matei are all silent on a display screen of the first vehicle configured to display the image data from the second vehicle to show the environment in front of the second vehicle. Nowaski from an analogous art teaches the concept of providing a display screen of a passing vehicle configured to display the image data from a leading vehicle t
Taner, Tao, Scoffield, Matei and Nowaski do not mention that the display screen displays the remaining time. Rakshit from an analogous art teaches this concept in the context of a vehicle passing controller implementing this feature as claimed (¶064; determined safe passing can include a computed time interval that includes the time remaining to begin the safe passing, such as accelerating and changing lanes. For example, the configured processor based on the vehicle power and received data computes a time to pass of 28 seconds of the nearby vehicles, and will continue to be safe passing for the next 10 seconds. That is, the first vehicle 402 has 10 seconds to initiate the safe passing, and a time to complete the safe passing is computed to be 28 seconds. In some embodiments, the time to initiate and the time to pass are displayed on a display device 24, such as a dashboard display). Therefore, at the time of filing the invention it would’ve been obvious for one of ordinary skill in the art to further combine the system of Taner, Tao, Scoffield, Matei and Nowaski with the concept of displaying the remaining time, as taught by Rakshit to provide the safe time to pass to the driver.

Regarding claim 12 (Currently Amended), Taner, Tao, Scoffield, Matei, Nowaski and Rakshit in combination, teach the system of claim 11, and Tao further teaches wherein the notification is at least one of a visual alert on a graphical user interface displayed by [[a]] the  display screen or an audible alert provided by a speaker of the [[first]] passing vehicle (¶103; 

Regarding claim 13 (Currently Amended),  Taner, Tao, Scoffield, Matei, Nowaski and Rakshit in combination, teach the system of claim 11 and, Taner further teaches wherein the road features ahead of the leading vehicle that discourage passing of the leading vehicle by the [[first]] passing vehicle include a curved portion of a roadway that reduces visibility of oncoming traffic (¶016; sensor oriented in driving direction may be unable to see oncoming vehicles in a right-hand curve… then recommendation not to pass is outputted, whereby additionally information about underlying reasons may be added).

Regarding claim 14 (Currently Amended), Taner, Tao, Scoffield, Matei, Nowaski and Rakshit in combination, teach the system of claim 13, and Taner further teaches wherein the map data includes a plurality of geographic regions associated with respective road features where passing is discouraged, and wherein the ECU of the passing vehicle is further configured to determine the obstacle data by determining whether a location of the [[first]] passing vehicle is within a geographic region associated with a road feature where passing is discouraged (¶016; determining with a position/GPS sensor… actual geodetic position of 

Regarding claim 15 (Currently Amended), Taner, Tao, Scoffield, Matei, Nowaski and Rakshit in combination, teach the system of claim 11, and Tao, in an alternate embodiment further teaches the system comprising a supplemental imaging device configured to detect supplemental spatial data in proximity of the [[first]] passing vehicle and the leading vehicle (¶090, Fig 1; road side unit 17 which may specifically be a camera), and 
wherein the ECU of a  [[first]] passing vehicle is further configured to provide the notification to the driver or user to receive the supplemental spatial data from a transceiver of the supplemental imaging device, and further determine obstacle data based on the supplemental spatial data (¶090; a vehicle entering an intersection may transmit its vehicle information to traffic control unit 14, and the traffic control unit 14 may detect illegal vehicle according to vehicle information and/ or traffic control unit 14 may detect illegal vehicle via road side unit 17 which may specifically be a camera… for example, vehicle 19 is an illegal vehicle, i.e., the IV, and the vehicle 19 is running a red light, so that when vehicle 20 (HV) enters intersection, traffic control unit 14 transmits information of illegal vehicle, to the vehicle 20, so that the vehicle 20 avoids a collision with the illegal vehicle (Examiner interprets information of illegal vehicle as obstacle data). Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to combine Tao’s system in the embodiment relevant to claim 1 with the concepts of Tao’s alternate embodiment directly above, for the purpose of 

Regarding claim 16, Taner, Tao, Scoffield, Matei, Nowaski and Rakshit in combination, teach the system of claim 11, and Scoffield further teaches in concept wherein the obstacles in proximity of a leading vehicle include a third vehicle (¶048, Fig 9; vehicle 106 equipped with proximity sensor 902 that detects proximity of vehicle 106 with respect to other vehicles 106 operating on causeway 102, such as distance 904 between vehicle 106 and another vehicle 106 that is ahead of and/or behind vehicle 106 of the driver 108), 
wherein the obstacle data includes a relative location and a travelling speed of the third vehicle (¶048, Fig 9; detects relative speeds of vehicles 106 ahead of and/or behind the driver 108); and
254819-1321-386715269-43700wherein the ECU of a vehicle is configured to determine the relative location and the travelling speed of the third vehicle based on the 
passing vehicle of when to pass the leading vehicle based on the determined safe time to pass the leading vehicle. (¶068; device 202 aboard vehicle 106 may determine suggestion window within which the vehicle 106 is safely transferable to an advantageous lane 416, and present lane change suggestion 208 of advantageous lane 416 to driver 108 only within suggestion window). 
Scoffield in the embodiment above is silent on the safe time being determined based on the relative location and the travelling speed of a third vehicle. However, Scoffield in alternate embodiments teaches the concept of obstacle data (Examiner: any nearby vehicle is also obstacle data) including a relative location and a travelling speed of other vehicles nearby (¶048, Fig 9; detects relative speeds of vehicles 106 ahead of and/or behind the driver 108, and adjacent thereto driver 108) and that vehicles 106 are equipped with a proximity sensor 902 that detects a proximity of vehicles106 with respect to other vehicles 106 operating on the causeway 
102, such as a distance 904 between the vehicle 106 and another vehicle 106 that is ahead of and/or behind the vehicle 106 of the driver 108; the relative speeds of the vehicles 106 ahead of and/or behind the driver 108; and detect information about other vehicles 106 in other lanes 104 of the causeway 102, such as the relative or absolute speeds of vehicles 106 in adjacent lanes 104, and/or whether or not such vehicles 106 are passing 906 and/or are being passed by the vehicle 106 of a specific driver 108 (¶048, Fig 9). A person of ordinary skill in the art, upon
reading the reference, would also have recognized the desirability of improved methods for the suggestion window/safe time being determined based on the relative location and the travelling speed of surrounding vehicles. One of ordinary skill in the art would have had good reason for the suggestion window/safe time being determined based on the relative location and the 
person with ordinary skill has good reason to pursue known options within his or her technical grasp.


Regarding claim 19 (Currently Amended), claim 19 remains interpreted and rejected the same as claim 1 above.

Regarding claim 20 (Currently Amended),  Taner, Tao, Scoffield, Matei, Nowaski and Rakshit in combination, teach the method of claim 19, and Taner further teaches wherein the road features ahead of the  leading vehicle that discourage the passing of the leading vehicle by the [[first]] passing vehicle include a curved portion of a roadway that reduces visibility of oncoming traffic (¶016; sensor oriented in driving direction may be unable to see oncoming vehicles in a right-hand curve… then recommendation not to pass is outputted, whereby additionally information about underlying reasons may be added).

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but are considered moot based on the new references used in the rejection put forth above.

Allowable Subject Matter
Claims 10 and 18 respectively, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                               
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684           

						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684